DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 08/30/2021, have been received and made of record. In response to the most recent Office Action, dated 05/28/2021, claims 19 and 20 have been amended.

Response to Arguments
Applicant’s arguments, see page 12 Last Paragraph, filed on 08/30/2021, with respect to the definition of a force contact have been fully considered and are persuasive. The rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) of claim 16 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein a first force contact for coupling with a first supply voltage, and a second force contact for coupling to a second supply voltage, wherein the first and second force contacts are configured to pass a current through the resistive track; wherein one or both of the first component arrangement and the second component arrangement provide for a counter-bias voltage over the first or second resistor, the counter bias voltage for countering the temperature dependent voltage bias of the P-N junction and wherein the counter bias voltage is set by the ratio of the first resistance to the Claims 2-15 are dependent upon claim 1 therefore are also allowable.

Regarding claim 16, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first force contact for coupling with a first supply voltage, and a second force contact for coupling to a second supply voltage, wherein the first and second force contacts are configured to pass a current through the resistive track. Claims 17-20 depend upon claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engl (US 2011/0068854) teaches a circuit trim and layout for temperature compensation of metal resistors in semi-conductor chips. 
Levinson (US 5852360) teaches a programmable low drift reference voltage generator. 
Chen (US 2007/0296392) teaches a bandgap reference circuit with a resistive ladder track.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839